




Exhibit 10.3


NII HOLDINGS, INC.


Restricted Stock Award Agreement




THIS AGREEMENT, dated as of the 18th day of December, 2012, between NII
Holdings, Inc., a Delaware corporation (the “Company”), and Steven M. Shindler
(“Participant”), is made pursuant to and subject to the provisions of the NII
Holdings, Inc. 2012 Incentive Compensation Plan (the “Plan”). All terms that are
used herein that are defined in the Plan shall have the same meaning given them
in the Plan.


1.    Award of Stock. Pursuant to the Plan, the Company, on December 17, 2012
(the “Award Date”), awarded Participant 377,937 shares of Common Stock
(“Restricted Stock”), subject to the terms and conditions of the Plan and
subject further to the terms and conditions set forth herein.


2.    Restrictions. Except as provided in this Agreement, the Restricted Stock
is nontransferable and is subject to a substantial risk of forfeiture.


3.    Vesting. Subject to paragraph 4 and 5 below, Participant's interest in the
shares of Restricted Stock shall be transferable and nonforfeitable (“Vested”)
as follows:


(a)    Thirty three and one third percent (33 1/3%) of the shares of Restricted
Stock shall become Vested as of the first anniversary of the Award Date, an
additional thirty three and one third percent (33 1/3%) of the shares of
Restricted Stock shall become Vested as of the second anniversary of the Award
Date, and the remaining thirty three and one third percent (33 1/3%) of the
shares of Restricted Stock shall become Vested as of the third anniversary of
the Award Date in each case so long as the Participant is employed by the
Company as the interim Chief Executive Officer or the Chief Executive Officer;
provided, for the avoidance of doubt, that if any of the shares of Restricted
Stock become Vested pursuant to Paragraph 3(b) hereof, then this Paragraph 3(a)
shall have no effect and none of the shares of Restricted Stock shall become
Vested pursuant to this Paragraph 3(a).
 
(b)     If, before the first anniversary of the Award Date and pursuant to the
terms of the Offer Letter dated December 18, 2012, from the Company to the
Participant, either (i) the Participant's service as the interim Chief Executive
Officer of the Company shall have been automatically suspended as a result of a
person, other than Participant, commencing employment with the Company as the
permanent Chief Executive Officer or (ii) the Participant shall have resigned
from his service as interim Chief Executive Officer of the Company in sole,
direct connection with, and on or about the date of, a person, other than
Participant, commencing employment with the Company as the permanent Chief
Executive Officer, then thirty three and one third percent (33 1/3%) of the
shares of Restricted Stock shall become Vested on the date of such other
person's commencement of employment with the Company as permanent Chief
Executive Officer, and all remaining shares of Restricted Stock shall be
forfeited in accordance with Paragraph 5 hereof; provided, for the avoidance of
doubt, that if any of the shares of Restricted Stock become Vested pursuant to
Paragraph 3(a) hereof, then this




--------------------------------------------------------------------------------




Paragraph 3(b) shall have no effect and none of the shares of Restricted Stock
shall become Vested pursuant to this Paragraph 3(b).




4.     Change in Control. Upon a Change in Control (as defined in the Plan), the
shares of Restricted Stock that are not then Vested shall become Vested if (a)
the shares of Restricted Stock are not assumed, replaced or converted to an
equivalent award by the surviving entity (or affiliate thereof) for securities
tradable on an established securities market, or (b) the shares of Restricted
Stock are amended, replaced or converted to an equivalent award by the surviving
entity (or an affiliate thereof) for securities tradable on an established
securities market and the Participant's employment is terminated within
twenty-four (24) months following the Change in Control under circumstances that
entitle the Participant to severance pursuant to the NII Holdings, Inc. Change
of Control Protection Plan or the NII Holdings, Inc. Severance Policy or any
substitutes or successors to such plans or policies in effect immediately
preceding the Change in Control.


5.    Forfeiture. All shares of Restricted Stock that are not then Vested shall
be forfeited if Participant's service as the interim Chief Executive Officer of
the Company or the Chief Executive Officer of the Company is suspended prior to
the date such shares become Vested in accordance with paragraphs 3 and 4 above.


6.    Custody of Certificates. Custody of stock certificates evidencing the
Restricted Stock shall be retained by the Company so long as the Restricted
Stock is not Vested. The Company shall deliver to Participant the stock
certificates evidencing the Common Stock as soon as practicable after the
Restricted Stock becomes Vested.


7.    Stock Power. Participant shall deliver to the Company a stock power,
endorsed in blank, with respect to the Restricted Stock. The Company shall use
the stock power to cancel any shares of Restricted Stock that do not become
Vested. The Company shall return the stock power to Participant with respect to
any shares of Restricted Stock that become Vested.


8.    Shareholder Rights. Participant will have the right to receive dividends
on and to vote the Restricted Stock.


9.    Fractional Shares. Fractional shares shall not be issuable hereunder, and
when any provision hereof or the Plan may entitle Participant to a fractional
share, such fraction shall be disregarded.


10.    Withholding Taxes. If the Company shall be required to withhold any
United States federal, state, local or foreign income, social or other tax in
connection with the Vesting of the Award, Participant shall pay the tax or make
provisions that are satisfactory to the Company for the payment thereof.


11.    No Right to Continued Employment. This Agreement does not confer upon
Participant any right with respect to continuance of employment by the Company,
nor shall it interfere in any way with the right of the Company to terminate
Participant's employment at any time.


12.    No Right to Continued Service. This Agreement does not confer upon
Participant any right with respect to continued service on the Board of
Directors of the




--------------------------------------------------------------------------------




Company, on any committee thereof, or as Chairman of the Board.


13.    Change in Capital Structure. In accordance with the terms of the Plan,
the terms of this award shall be adjusted as the Compensation Committee of the
Company (the “Committee”) determines is equitably required in the event (a) the
Company effects one or more stock dividends, stock split-ups, subdivisions or
consolidations of shares, or (b) there occurs any other event which, in the
judgment of the Committee necessitates such action.
    
14.    Governing Law, Personal Jurisdiction and Service. This Agreement shall be
governed by, and interpreted in accordance with the internal substantive laws of
the State of Delaware, without giving effect to the principles of conflicts of
law.  Each party hereto irrevocably submits itself to the exclusive personal
jurisdiction of the Federal and State courts sitting in the State of Delaware,
and hereby waives any claims it may have as to inconvenient forum.  Each party
hereto also agrees that service of process may be achieved by any form of mail
addressed to the party to be served and requiring a signed receipt, at the
address provided in Paragraph 15 of this Agreement or to the address provided to
the Company or its subsidiary.  


15.    Notice. Any notice or other communication given pursuant to this
Agreement shall be in writing and shall be personally delivered or mailed by
United States registered or certified mail, postage prepaid, return receipt
requested, to the following addresses:


If to the Company: NII Holdings, Inc.
1875 Explorer Street, Suite 1000
Reston, VA 20190
Attn: Gary D. Begeman, Executive Vice President, General Counsel and Secretary




If to Participant:                                
                                            
                                            


Any such notice shall be deemed to have been given (a) on the date of postmark,
in the case of notice by mail, or (b) on the date of delivery, if delivered in
person.


17.    Conflicts. In the event of any conflict between the provisions of the
Plan as in effect on the date of grant and the provisions of this Agreement, the
provisions of the Plan shall govern. All reference herein to the Plan shall mean
the Plan as in effect on the Award Date.


18.    Participant Bound by Plan. Participant hereby acknowledges receipt of a
copy of the Plan and agrees to be bound by all the terms and provisions thereof.


19.    Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of the Participant and the successors
of the Company.


IN WITNESS WHEREOF, the Company has caused this Agreement to be signed on its
behalf as of the 18th day of December, 2012, and the Participant has affixed his
signature hereto.






--------------------------------------------------------------------------------




 
 
 
NII HOLDINGS, INC.
 
 
 
 
 
 
 
By: /s/ Gary D. Begeman     
 
 
 
Gary D. Begeman
 
 
 
Executive Vice President, General Counsel and Secretary


 
 
 
 
 
 
 
 
 
 
 
 
 
PARTICIPANT
 
 
 
 
 
 
 
 
 
By: /s/ Steven Shindler     
 
 
 
Steven Shindler
 
 
 
Dated: December 18, 2012



















































































--------------------------------------------------------------------------------
















STOCK POWER


The undersigned hereby sells, assigns and sets over to NII Holdings, Inc. (the
“Company”) _____________ shares of Common Stock pursuant to the provisions of
Paragraph 7 of the Restricted Stock Award Agreement, dated December 18, 2012,
between the Company and the undersigned.




___________________________
Steven Shindler






